DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 11-27 and 30 are pending. 
Withdrawn Rejection
The rejection made under 35USC112b, as set forth in office action dated 01/28/2022, is hereby withdrawn because of canceling if claim 28. The rejection made under 35USC102 and 103, as set forth in office action dated 01/28/2022, is hereby withdrawn because of amendment of the claims, which is not taught by the cited prior art. Further, the ODP rejection, as set forth in office action dated 01/28/2022, is hereby withdrawn because of applicant’s submission of TD.
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 04/28/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process for treating depression or anxiety disorder comprising administering to a patient neutral HMO’s according to the protocol as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method for treating depression or anxiety disorder comprising administering to a patient neutral HMO’s according to the protocol as in the instant claims. The closest prior art, Chow (US 2015/0320778 A1), teaches a process for treating depression or anxiety disorder by increasing abundance of B. adolescentis comprising administering to a patient neutral HMO’s with a dose encompassing 5g to 10g. However, the cited prior art differs with respect to not teaching the protocol of treating wherein the patient is administered 5 g to 10 g per day of the one or more neutral HMOs for an initial treatment period, followed by 1 g to 5 g per day of the one or more neutral HMOs, for a maintenance period, wherein the amount of the one or more neutral HMOs in the initial treatment period is greater than the amount of the one or more neutral HMOs in the maintenance period. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process according to the steps as in the instant claims.
Therefore, claims 11-27 and 30 are allowed.
Conclusion
Claims 11-27 and 30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623